Citation Nr: 0947083	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-38 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a right knee injury, currently rated as 10 
percent disabling.  

2.  Entitlement to an increased rating for eczema/dermatitis, 
currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The Veteran served on active duty from July 1992 to July 
1996.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2006 rating decision of the 
Cleveland, Ohio, VA Regional Office (RO).  


FINDING OF FACT

On November 13, 2006, prior to the promulgation of a decision 
in the appeal in regard to an increased rating for the post-
operative residuals of a right knee injury, the Board 
received notification from the Veteran that a withdrawal of 
the notice of disagreement in regard to this issue is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a notice of disagreement by 
the Veteran in regard to the issue of entitlement to an 
increased rating for post-operative residuals of a right knee 
injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.201, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A notice of disagreement 
and/or substantive appeal may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.204 (2009).  Withdrawal may be made by the appellant or by 
his authorized representative.  38 C.F.R. § 20.204 (2009).  
On November 13, 2006, the Veteran stated that the only issue 
he was appealing pertained to an increased rating for 
eczema/dermatitis, and thus, withdrew the February 2006 
notice of disagreement in regard to entitlement to an 
increased rating for post-operative residuals of a right knee 
injury and, hence, there remain no allegations of errors of 
fact or law for appellate consideration in regard to that 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal in regard to entitlement to an increased 
evaluation for post-operative residuals of a right knee 
injury, and the appeal in regard to that issue, is dismissed.


ORDER

The appeal in regard to entitlement to an increased 
evaluation for post-operative residuals of a right knee 
injury is dismissed.


REMAND

The Veteran's service-connected eczema/dermatitis is rated as 
10 percent disabling under Diagnostic Code 7806.  He asserts 
that his symptoms are worse and that a higher rating is 
warranted.  

The Board notes that Diagnostic Code 7806 provides that a 10 
percent evaluation is warranted when at least 5 percent, but 
less than 20 percent, of the entire body or at least 5 
percent, but less than 20 percent, of exposed areas are 
affected; or, when intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than 6 weeks during the past 12-
month period.  A 30 percent evaluation is warranted when 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected; or, when systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent evaluation is 
warranted when more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected; or, when 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2009).

In an August 2005 VA treatment record, it was noted that the 
Veteran had been taking prednisone that he purchased via the 
internet for his skin disorder.  A September 2005 record 
notes that he had been prescribed medications that alleviated 
his symptoms, but that use of the medication had been 
withdrawn by his private dermatologist due to cancer 
warnings.  

On VA examination in November 2005, it was noted that the 
Veteran had missed two days of work during the past year due 
to blistering of his feet.  On examination, eczematous 
plaques on the distal feet were noted with macerated areas on 
the soles where they had broken open, and the general size of 
the areas involved was noted to measure 5 X 8 mm.  Fissuring 
on the hands was noted, especially over the joints, to 
include on the palms, as well as on the extensor surfaces of 
the finger joints.  In addition, eczematous plaques in the 
antecubital fossa, bilaterally, were noted to be confluent.  
The report of examination states, in pertinent part, the 
following:

The percentage of skin area involved 
(including the antecubital fossa and the 
hands and feet, both sides) was 7%.  

. . . 

DIAGNOSIS  Dyshidrotic eczema and atopic 
dermatitis.  These diagnoses frequently 
co-exist.  [The Veteran] has almost 
continuous involvement of the feet and 
hands by his history, although he did not 
have any active blistering of the hands on 
the examination with myself.  He did have 
active eczema in the hands and in the 
antecubital fossa in addition to the open 
blisters on the soles of the feet.  [The 
Veteran] has missed 2 days from work in 
the last year due to his blistering of his 
feet by his history.  He treats with 
Prednisone tapers 3-4x per year and 
Domeboro soaks.

The Board notes that although a claims file review is not 
required, See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), and while the Board is not required to remand an 
appealed claim solely because of the passage of time since an 
otherwise adequate examination report was prepared, in this 
case, the Veteran has asserted that the service-connected 
eczema/dermatitis has undergone an increase in severity since 
the time of the November 2005 examination, and under the 
circumstances in this case, the Board finds that an 
examination is necessary to determine the current degree of 
impairment.  

The Board notes that a January 2006 VA dermatology record 
notes a history of dyshidrotic eczema of the bilateral hands 
and feet, intensely pruritic, with flares every three to four 
weeks, and clear vesicles/fissures too numerous to count.  
The record reflects that the Veteran declined a full skin 
examination, and the reported areas involved were the 
bilateral palms, the dorsal aspect of the hands, and the 
interdigit spaces.  In addition, the plantar/dorsal areas of 
the feet involved were noted to be ill-defined, with 
erythematic, thin, scaly plaques with hyperlinearity and a 
few peripheral, punctuate brown macules.  The assessment was 
dyshidrotic eczema of the hands and feet and a corticosteroid 
ointment (Clobetasol) was recommended to be applied two to 
three times per day during flares, and to be tapered when no 
acute lesions were present.  

In his February 2006 notice of disagreement and November 2006 
VA Form 9, the Veteran stated that he had refused a full body 
examination because he had not been in a full break out at 
that time and had since had breakouts on his face, back, neck 
and genital area, and that that his feet would bleed and weep 
making it painful to put on shoes.  He added that he worked 
in construction and had to use his hands every day, even with 
breakouts.  

In addition, he asserted that he had been prescribed 
medications for immunosupression that made him sick and/or 
were ineffective, and that he ordered steroids via the 
internet because his private doctor would not prescribe them 
for him.  The Board notes that the Veteran has not provided 
relevant private records of treatment and has not responded 
to the AOJ's November 2005 request for completed VA Forms 21-
4142 (authorizations for release of information).  The Board 
notes that the duty to assist is not a one-way street and 
failure to cooperate with a VA examination is tantamount to 
failing to report for a scheduled VA examination and may 
result in the denial of the claim.  38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the 
Veteran provide any relevant private 
treatment records.

2.  The AOJ should schedule the Veteran 
for a VA dermatologic examination to 
determine the degree of impairment due to 
eczema/dermatitis.  The claims file should 
be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should 
be accomplished.  The AOJ should request 
that the examiner respond to the 
following: 1) Does the Veteran's 
eczema/dermatitis involve 20 to 40 percent 
of the entire body or 20 to 40 percent of 
the exposed areas affected; or, are 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
for a total duration of 6 weeks or more, 
but not constantly, during the past 12-
month period?  2) Is more than 40 percent 
of the entire body affected or more than 
40 percent of the exposed areas affected; 
or, is there constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
during the past 12-month period?  In 
addition, the AOJ should request an 
opinion in regard to any impact on 
employability due to the service-connected 
eczema/dermatitis.  If any increase in the 
degree of impairment is identified during 
the relevant period, the examiner should 
identify the date of any increase, to the 
extent possible.  

3.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


